ORDER
PER CURIAM.
John H. Smith (hereinafter, “Defendant”) appeals from the judgment entered by the trial court after a jury found him guilty of murder in the first degree, Section 565.020 RSMo (2000),1 armed criminal action, Section 571.015, hindering prosecution, Section 575.030, tampering with physical evidence, Section 575.100, and criminal possession of a weapon, Section 571.020. Defendant raises five allegations of error. He claims the trial court erred in: (1) restricting his ability to introduce evidence of a deal with an alleged co-conspirator; (2) prohibiting his counsel from arguing in closing argument an adverse inference from the failure of a witness to testify at trial; (3) allowing the State to comment about a deal it made with his alleged co-conspirator; (4) admitting statements he made to police into evidence; and (5) failing to give a requested curative instruction.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references herein are to RSMo (2000) unless otherwise indicated.